Citation Nr: 0602185	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis from January 1, 2001 to October 3, 2002.

2.  Entitlement to an evaluation in excess of 30 percent for 
right knee arthritis from October 3, 2002.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis.

4.  Entitlement to service connection for bilateral 
osteoarthritis of the hips.

5.  Entitlement to special home adaptation or specially 
adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
December 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Waco, Texas, 
Department of Veterans' Affairs (VA), Regional Office (RO).  
In May 2005, the veteran testified at a personal hearing at 
the RO.  In September 2005, he testified before the 
undersigned at a personal hearing conducted at the Waco RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record indicates that the veteran had sought 
repeated private treatment for his knee disorders.  He stated 
that he had sought treatment from Scott and White Hospital 
until at least 2004; however, the last records VA have date 
from 2002.  Moreover, the veteran had undergone, by his 
report, five arthroscopic procedures on the right knee.  It 
does not appear that the records that are of file include the 
reports of these procedures.  Therefore, the Board believes 
that an attempt should be made to ascertain whether there are 
any other relevant private treatment records available that 
should be obtained prior to a final determination of his 
claims.

Additionally, at the September 2005 personal hearing, the 
veteran indicated that he was scheduled to receive treatment 
from VA in October 2005.  The last records from VA date from 
April 2005.  Therefore, the Board finds that an attempt 
should be made to determine whether there are additional VA 
treatment records that should be obtained.

The veteran was examined by VA in July 2004.  Subsequent to 
this examination, primarily during his testimony at his 
personal hearings, the veteran stated that his knee 
disorders, particularly his left knee, had worsened.  Given 
these allegations, the Board finds that another VA 
examination would be helpful in determining the exact nature 
and degree of severity of the service-connected knee 
disorders.

Finally, in a May 2002 rating decision the RO denied service 
connection for bilateral osteoarthritis of the hips and 
entitlement to specially adapted housing and/or special home 
adaptation grant.  Copies of statements dated in June 2002 
indicated the veteran's disagreement with those 
determinations.  The statements were apparently sent by the 
veteran's Congressional representative to the Houston RO in 
June 2002 while the C-file was temporarily located at the 
Houston RO.  The Board concludes that the veteran timely 
initiated an appeal of the issues.  However, a statement of 
the case has not been issued as mandated by Manlincon v. 
West, 12 Vet. App. 238 (1999). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted and 
asked to sign and return a consent form 
authorizing the release to VA of his 
treatment records from Scott and White 
Hospital.  Thereafter, the Scott and 
White Hospital in Temple, Texas, should 
be contacted and requested to provide 
copies of the veteran's treatment records 
pertaining to the knees, particularly the 
reports of his right knee arthroscopic 
procedures.  If these records are not 
available, it should be so stated, in 
writing, for the record.  If these 
records have been transferred to the Waco 
VA Medical Center, the records, or copies 
thereof, should be obtained from the VA 
facility.

2.  The Waco, Texas VA Medical Center 
should be requested to provide the 
veteran's treatment records developed 
between April 2005 and the present.

3.  Once the above-requested development 
has been completed, the veteran should be 
afforded a complete VA orthopedic 
examination in order to fully evaluate 
the service-connected knee disabilities.  
The claims folder with a copy of this 
remand must be made available to the 
examiner prior to the examination.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner must 
provide comprehensive reports including 
complete rationales for all conclusions 
made.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in both knees.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (2005).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2005).

4.  Once the above development has been 
completed, the veteran's claims must be 
readjudicated.  If the decisions remain 
adverse to him, he and his representative 
must be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

5.  The RO should issue the veteran a 
statement of the case with respect to the 
issues of service connection for 
bilateral osteoarthritis of the hips and 
entitlement to specially adapted housing 
and/or special home adaptation grant.  
Notification should also be given of the 
need, and the appropriate time period, in 
which to file a substantive appeal to 
perfect his appeal on these issues.  The 
veteran is advised that he must perfect 
the appeal in order for appellate review 
to proceed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

